Exhibit 10.1
PINNACLE FINANCIAL PARTNERS, INC.
EXECUTIVE OFFICERS 2011 PERFORMANCE VESTED
RESTRICTED STOCK AGREEMENT
     THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is by and between
Pinnacle Financial Partners, Inc., a Tennessee corporation (the “Company”), and
___________ (the “Grantee”). Capitalized terms used but not defined in this
Agreement shall have the meaning ascribed to such terms in the Pinnacle
Financial Partners, Inc. 2004 Equity Incentive Plan (the “Plan”).
     Section 1. Restricted Stock Award. The Grantee is hereby granted the right
to receive ___ shares (the “Restricted Stock”) of the Company’s common stock,
$1.00 par value per share (the “Common Stock”), subject to the terms and
conditions of this Agreement and the Plan.
     Section 2. Lapse of Restrictions. Subject to Sections 5 and 8 hereof, the
restrictions associated with the shares of Restricted Stock granted pursuant to
Section 1 hereof shall lapse at such times (each, a “Vesting Date”) and in the
amounts set forth below:
     (a) the restrictions with respect to one-third of the shares, or ____
shares, of Restricted Stock granted hereunder shall lapse on the second
anniversary of the date hereof, so long as the Company’s independent auditors
issue their report on the Company’s financial statements for the fiscal year
ending December 31, 2011, in the event that the Company’s audited net income
before tax (exclusive of the impact of any merger-related charges or charges
related to the redemption of any class of the Company’s preferred shares, if
any) for the fiscal year ended December 31, 2011 is equal to or greater than
$___ million and the Company’s ratio of classified assets (the sum of all loans
risk rated substandard (#8) or higher plus the balance of the Company’s other
real estate accounts) to the sum of Pinnacle National Bank’s Tier 1 capital and
the allowance for loan losses at December 31, 2011 is less than ___%;
     (b) the restrictions with respect to one-third of the shares, or ___
shares, of Restricted Stock granted hereunder shall lapse on the later of
(i) the second anniversary of the date hereof; and (ii) the date that the
Company’s independent auditors issue their report on the Company’s financial
statements for the fiscal year ending December 31, 2012 so long as the Company’s
audited net income before tax (exclusive of the impact of any merger-related
charges or charges related to the redemption of any class of the Company’s
preferred shares, if any) for the fiscal year ended December 31, 2012 is equal
to or greater than the net income before tax target for the fiscal year ended
December 31, 2012 established by the Board of Directors in the Company’s 2011
strategic plan and the Company’s ratio of classified assets (the sum of all
loans risk rated substandard (#8) or higher plus the balance of the Company’s
other real estate accounts) to the sum of Pinnacle National Bank’s Tier 1
capital and the allowance for loan losses at December 31, 2012 is less than the
target ratio for December 31, 2012 established in the Company’s 2011 strategic
plan; and
     (c) the restrictions with respect to one-third of the shares, or ____
shares, of Restricted Stock granted hereunder shall lapse on the date that the
Company’s independent

 



--------------------------------------------------------------------------------



 



auditors issue their report on the Company’s financial statements for the fiscal
year ending December 31, 2013, in the event that the Company’s audited net
income before tax (exclusive of the impact of any merger-related charges or
charges related to the redemption of any class of the Company’s preferred
shares, if any) for the fiscal year ended December 31, 2013 is equal to or
greater than the net income before tax target for the fiscal year ended
December 31, 2013 established by the Board of Directors during the Company’s
2011 strategic planning process and the Company’s ratio of classified assets
(the sum of all loans risk rated substandard (#8) or higher plus the balance of
the Company’s other real estate accounts) to the sum of Pinnacle National Bank’s
Tier 1 capital and the allowance for loan losses at December 31, 2013 is less
than the target ratio for December 31, 2013 established in the Company’s 2011
strategic plan; or
     (d) should restrictions with respect to the shares of Restricted Stock
granted hereunder not lapse with respect to the terms and conditions as
described on the Vesting Dates noted in Section 2(a), 2(b) or 2(c), the
restrictions shall lapse on the date the Company’s independent auditors issue
their report on the Company’s financial statements for the fiscal year ended
December 31, 2013, in the event that the Company’s audited cumulative net income
before tax (exclusive of the impact of any merger-related charges or charges
related to the redemption of any class of the Company’s preferred shares, if
any) for the fiscal years ending December 31, 2011, 2012 and 2013 is equal to or
greater than the sum of $___ million plus the net income before tax targets for
the fiscal years ended December 31, 2012 and December 31, 2013 established by
the Board of Directors during the Company’s 2011 strategic planning process and
the Company’s ratio of classified assets (the sum of all loans risk rated
substandard (#8) or higher plus the balance of the Company’s other real estate
accounts) to the sum of Pinnacle National Bank’s Tier 1 capital and the
allowance for loan losses (as defined in Section 2(a), 2(b) and 2(c)) at
December 31, 2011; December 31, 2012 and December 31, 2013 is less than the
target ratios for such dates set forth in Section 2(a), 2(b) and 2(c) above.
     Any shares of Restricted Stock for which the performance targets identified
above are not met shall be immediately forfeited and the Grantee shall have no
further rights with respect to such shares of Restricted Stock.
     In the event that the Human Resources and Compensation Committee of the
Board of Directors of the Company (the “Compensation Committee”) determines that
an event has occurred during any fiscal year which has impacted the Company’s
reported net income before tax or ratio of classified assets (the sum of all
loans risk rated substandard (#8) or higher plus the balance of the Company’s
other real estate accounts) to the sum of Pinnacle National Bank’s Tier 1
capital and the allowance for loan losses for such fiscal year, the Compensation
Committee shall have the right, in its sole and absolute discretion, to increase
or decrease the vesting targets to reflect such event for purposes of
calculating the vesting of shares of Restricted Stock under this Section 2 for
such fiscal year and for any or all future fiscal years; provided, however, that
the Compensation Committee shall not make such changes as would cause the award
hereunder to be in violation of Section 162(m) of the Internal Revenue Code of
1986, as amended.
     Section 3. Distribution of Restricted Stock. Certificates representing the
shares of Restricted Stock that have vested under Section 2 will be distributed
to the Grantee as soon as

2



--------------------------------------------------------------------------------



 



practicable after each Vesting Date; provided, however, that no certificates
shall be distributed to the Grantee prior to the lapsing of any restrictions on
the transferability of any shares represented by such certificates, including
those restrictions on transferability set forth in Section 6 hereof resulting
from the Company’s participation in the Capital Purchase Program (the “CPP”)
under the United States Treasury Department’s (the “Treasury”) Troubled Assets
Relief Program (the “TARP”) .
     Section 4. Voting Rights and Dividends. Prior to the distribution of the
Restricted Stock, certificates representing shares of Restricted Stock will be
held by the Company (the “Custodian”) in the name of the Grantee. The Custodian
will take such action as is necessary and appropriate to enable the Grantee to
vote the Restricted Stock. All cash dividends received by the Custodian, if any,
with respect to the Restricted Stock will be remitted to the Grantee. Stock
dividends issued with respect to the Restricted Stock shall be treated as
additional shares of Restricted Stock that are subject to the same restrictions
and other terms and conditions that apply to the shares of Restricted Stock.
Notwithstanding the foregoing, no voting rights or dividend rights shall inure
to the Grantee following the forfeiture of the Restricted Stock pursuant to
Section 5.
     Section 5. Termination/Change of Status. In the event that the Grantee’s
employment by the Company (or any Subsidiary or Affiliate of the Company)
terminates for any reason, other than death or Disability, all shares of
Restricted Stock for which the forfeiture restrictions have not lapsed prior to
the date of termination shall be immediately forfeited and Grantee shall have no
further rights with respect to such shares of Restricted Stock. In the event
that the Grantee’s employment terminates by reason of death or Disability all
Restricted Stock shall be deemed vested and the restrictions under the Plan and
this Agreement with respect to the Restricted Stock shall automatically expire
and shall be of no further force or effect, except that the restrictions on
transferability set forth in Section 6 hereof resulting from the Company’s
participation in the CPP shall continue until such time as such restrictions
lapse in accordance with the Treasury’s Interim Final Rule on TARP Standards for
Compensation and Corporate Governance, dated June 15, 2009, as amended from time
to time (the “Treasury Regulations”).
     Section 6. No Transfer or Pledge of Restricted Stock. No shares of
Restricted Stock may be sold, assigned, transferred, pledged, hypothecated or
otherwise encumbered or disposed of prior to the later of (i) the date the
forfeiture restrictions with respect to such shares have lapsed, if at all, on
any Vesting Date; and (ii) the date that the transfer restrictions set forth in
the Treasury Regulations shall lapse with respect to such shares of Restricted
Stock.
     Section 7. Withholding of Taxes. If the Grantee makes an election under
section 83(b) of the Code with respect to the Award, the Award made pursuant to
this Agreement shall be conditioned upon the Grantee making prompt payment to
the Company of any applicable withholding obligations or withholding taxes by
the Grantee (“Withholding Taxes”). Failure by the Grantee to pay such
Withholding Taxes will render this Agreement and the Award granted hereunder
null and void ab initio and the Restricted Shares granted hereunder will be
immediately cancelled. If the Grantee does not make an election under section
83(b) of the Code with respect to the Award, upon a Vesting Date with respect to
any portion of the Restricted Shares (or property distributed with respect
thereto), the Company shall cancel such Restricted

3



--------------------------------------------------------------------------------



 



Shares (or withhold property) having an aggregate Fair Value, on the date next
preceding the Vesting Date, in an amount required to satisfy the required
Withholding Taxes as set forth by Internal Revenue Service guidelines for the
employer’s minimum statutory withholding with respect to Grantee. The Company
shall deduct from any distribution of cash (whether or not related to the Award
including, without limitation, salary payments) to the Grantee an amount as
shall be reasonably required to satisfy the required Withholding Taxes as set
forth by Internal Revenue Service guidelines for the employer’s minimum
statutory withholding with respect to Grantee pertaining to cash payments under
the Award (including any cash dividends made in respect of the Shares subject to
the Award). For purposes of this Agreement, “Fair Value” means the closing sales
price of the Shares on the Nasdaq Global Select Market on such date, or in the
absence of reported sales on such date, the closing sales price of the Shares on
the immediately preceding date for which sales were reported.
     Section 8. Change of Control. Subject to the provisions of Section 10
hereof, upon the occurrence of a Change in Control as defined in the Plan, all
Restricted Stock shall be deemed vested and the restrictions under the Plan and
the Agreement with respect to the Restricted Stock, including the restriction on
transfer set forth in Section 6 hereof, shall automatically expire and shall be
of no further force or effect.
     Section 9. Stock Subject to Award. In the event that the shares of Common
Stock of the Company should, as a result of a stock split or stock dividend or
combination of shares or any other change, redesignation, merger, consolidation,
recapitalization or otherwise, be increased or decreased or changed into or
exchanged for a different number or kind of shares of stock or other securities
of the Company or of another corporation, the number of shares of Restricted
Stock that have been awarded to Grantee shall be appropriately adjusted to
reflect such action. If any such adjustment shall result in a fractional share,
such fraction shall be disregarded.
     Section 10. Impact of Law or Regulations. This agreement and other
incentive agreements and arrangements of the Company are subject to Federal law
or regulations (including the Treasury Regulations) which may limit or prohibit
the Company’s performance of certain provisions, or require repayment to the
Company of the value of awards or payments under or require rescission or
clawback of vesting, payments or awards under, this Agreement or other incentive
agreements or awards with or to the Grantee. By acceptance of the benefits of
this Agreement, Grantee agrees and consents to any such requirements or
limitations (when applicable) and to the Company’s compliance with such laws or
regulations, with respect to this and other incentive agreements or awards.
     Section 11. Stock Power. Concurrently with the execution of this Agreement,
the Grantee shall deliver to the Company a stock power, endorsed in blank,
relating to the shares of Restricted Stock. Such stock power shall be in the
form attached hereto as Exhibit A.
     Section 12. Legend. Each certificate representing Restricted Stock shall
bear a legend in substantially the following form:
THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS (INCLUDING

4



--------------------------------------------------------------------------------



 



FORFEITURE AND RESTRICTIONS AGAINST TRANSFER) CONTAINED IN THE PINNACLE
FINANCIAL PARTNERS, INC. 2004 EQUITY INCENTIVE PLAN (THE “PLAN”) AND THE
RESTRICTED STOCK AGREEMENT (THE “AGREEMENT”) BETWEEN THE OWNER OF THE RESTRICTED
STOCK REPRESENTED HEREBY AND PINNACLE FINANCIAL PARTNERS, INC. (THE “COMPANY”).
THE RELEASE OF SUCH STOCK FROM SUCH TERMS AND CONDITIONS SHALL BE MADE ONLY IN
ACCORDANCE WITH THE PROVISIONS OF THE PLAN AND THE AGREEMENT, COPIES OF WHICH
ARE ON FILE AT THE COMPANY.
     Section 13. No Right to Continued Employment. This Agreement shall not be
construed as giving the Grantee the right to be retained in the employ of the
Company (or any Subsidiary or Affiliate of the Company), and the Company (or any
Subsidiary or Affiliate of the Company) may at any time dismiss the Grantee from
employment, free from any liability or any claim under the Plan.
     Section 14. Governing Provisions. This Agreement is made under and subject
to the provisions of the Plan, and all of the provisions of the Plan are also
provisions of this Agreement. If there is a difference or conflict between the
provisions of this Agreement and the provisions of the Plan, the provisions of
the Plan will govern. By signing this Agreement, the Grantee confirms that he or
she has received a copy of the Plan.
     Section 15. Miscellaneous.
          15.1 Entire Agreement. This Agreement and the Plan contain the entire
understanding and agreement between the Company and the Grantee concerning the
Restricted Stock granted hereby, and supersede any prior or contemporaneous
negotiations and understandings. The Company and the Grantee have made no
promises, agreements, conditions or understandings relating to the Restricted
Stock, either orally or in writing, that are not included in this Agreement or
the Plan.
          15.2 Captions. The captions and section numbers appearing in this
Agreement are inserted only as a matter of convenience. They do not define,
limit, construe or describe the scope or intent of the provisions of this
Agreement.
          15.3 Counterparts. This Agreement may be executed in counterparts,
each of which when signed by the Company and the Grantee will be deemed an
original and all of which together will be deemed the same Agreement.
          15.4 Notice. Any notice or communication having to do with this
Agreement must be given by personal delivery or by certified mail, return
receipt requested, addressed, if to the Company, to the principal office of the
Company, and, if to the Grantee, to the Grantee’s last known address provided by
the Grantee to the Company.

5



--------------------------------------------------------------------------------



 



          15.5 Amendment. This Agreement may be amended by the Company, provided
that unless the Grantee consents in writing, the Company cannot amend this
Agreement if the amendment will materially change or impair the Grantee’s rights
under this Agreement and such change is not to the Grantee’s benefit.
          15.6 Successors and Assignment. Each and all of the provisions of this
Agreement are binding upon and inure to the benefit of the Company and the
Grantee and their heirs, successors, and assigns. However, neither the
Restricted Stock nor this Agreement may be assigned or transferred except as
otherwise set forth in this Agreement or the Plan.
          15.7 Governing Law. This Agreement shall be governed and construed
exclusively in accordance with the laws of the State of Tennessee applicable to
agreements to be performed in the State of Tennessee.
[Signature page to follow.]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement to be effective as of ________ __, 2011.

                  PINNACLE FINANCIAL PARTNERS, INC.:    
 
           
 
  By:        
 
                Name: Hugh M. Queener         Title: Chief Administrative
Officer and Corporate Secretary    
 
                GRANTEE:    
 
           
 
  By:        
 
                Name:    

7



--------------------------------------------------------------------------------



 



     EXHIBIT A - STOCK POWER
     FOR VALUE RECEIVED, the undersigned does hereby sell, assign and transfer
to Pinnacle Financial Partners, Inc. (the “Company”), ___________ shares of the
Company’s common stock represented by Certificate No. ____. The undersigned
authorizes the Secretary of the Company to transfer the stock on the books of
the Company in the event of the forfeiture of any shares issued under the
Restricted Stock Agreement dated ______________, 2011 between the Company and
the undersigned.
Dated: __________, 2011

                  Signed:    
 
           
 
  By:        
 
                Name:    

8